 406314 NLRB No. 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge credited Chester Lawson's testimony that in Februaryor March 1992, James Griffin, director of the East Coast Transpor-
tation Group, told him that ``drivers shouldn't be having these meet-
ings and that the Company would not put up with this and would
not put up with union activity.'' In his Analysis section, however,
the judge incorrectly states that Griffin made this statement in Janu-ary 1992. We correct this inadvertent error and find that it does not
affect this decision. Thus, the judge's finding that Griffin's statement
was remote in time from Lawson's October 1992 suspension and
November 1992 discharge remains true even though it was uttered
in February or March 1992 rather than in January 1992.Moreover, even assuming that the General Counsel established aprima facie case that Lawson's suspension and discharge violated
Sec. 8(a)(1), we agree with the judge, for the reasons he states, that
the Respondent satisfied its burden of demonstrating that it would
have taken the same action even in the absence of Lawson's pro-
tected activities. Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 889 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Laidlaw Environmental Services and L. ChesterLawson. Case 11±CA±15229July 18, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn September 13, 1993, Administrative Law JudgeLawrence W. Cullen issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed a brief opposing the
General Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions1and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Paris Favors, Esq., for the General Counsel.Jacqueline T. Shulman and Jules M. Steiner, Esqs.(Obermayer, Rebmann, Maxwell & Hippel), of Philadel-phia, Pennsylvania, for the Respondent.DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on May 17±19 and June 21 and
22, 1993, at Spartanburg, South Carolina. The complaint in
this case was filed by the Regional Director for Region 11
of the National Labor Relations Board (the Board) on Feb-
ruary 26, 1993, and is based on a charge filed on November
24, 1992, by L. Chester Lawson, an individual. The com-
plaint alleges that Laidlaw Environmental Services (the Re-spondent) violated Section 8(a)(1) of the Act by unlawfullysuspending and discharging Lawson because of his engage-ment in protected concerted activities. The complaint is
joined by the answer of Respondent which was filed on
March 9, 1993, and which denies the commission of any un-
fair labor practices.Based on the evidence presented at the hearing includingthe testimony of the witnesses and the exhibits received at
the hearing and after due consideration of the briefs filed by
the General Counsel and the Respondent, I make the fol-
lowingFINDINGSOF
FACTI. THEBUSINESSOFRESPONDENT
The complaint alleges, the answer admits, and I find thatat all times material, the Respondent has been a Delaware
corporation with a facility located at Roebuck, South Caro-
lina, where it is engaged in the transportation of hazardous
waste products; that during the past 12 months, a representa-
tive period of all times material, Respondent, in the course
and conduct of its business operations described above, per-
formed services valued in excess of $50,000 in States other
than the State of South Carolina and received at its Roebuck,
South Carolina facility goods and services valued in excess
of $50,000 directly from points outside the State of South
Carolina; and that Respondent is now, and has been at all
times material, an employer engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
Respondent operates a hazardous waste disposal and stor-age facility at Roebuck, South Carolina, and accepts for
transport and transports various types of hazardous waste
products from locations throughout the country. In the course
of its operations the Respondent employs truckdrivers who
travel to these various locations and pick up and transport the
waste products to Respondent's facility in Roebuck, South
Carolina. The Respondent has several divisions of its oper-
ations such as the governmental services group (GS) which
provides waste disposal and storage services for the Federal
government and the transportation group (TG) which trans-
ports hazardous waste for GS which accounts for the vast
majority of its business. Thermal Oxidation Corporation
(TOC) is another division of Laidlaw and has the responsi-
bility for the incineration and storage of hazardous waste. GS
must comply with Federal, state, and local laws and regula-tions and obtain licenses and permits to transport hazardous
waste from the generator or shipper of the waste to its des-
tination at various storage facilities and recylcing centers in-
cluding TOC, owned and operated by Laidlaw and other cus-
tomers for whom it performs its services. In order to comply
with its responsibilities GS employs truckdrivers who receive
specialized training in the handling of hazardous waste.Chester Lawson had been employed as a truckdriver byTG since 1988 at the time of his suspension and termination
in October and November 1992. It is undisputed that he had
received training in the handling and transportation of haz-
ardous waste and was an experienced driver. Lawson testi-
fied that he initially recieved 3 days of training and then was
given 40 hours of training by Laidlaw. He was not permitted
to drive a truck containing hazardous waste until the comple-
tion of this training. 407LAIDLAW ENVIRONMENTAL SERVICESIn October 1991 the drivers at the Roebuck facility weredissatisfied with working conditions and pay and benefits
and decided to meet among themselves to discuss these mat-
ters. Lawson wrote a note for a meeting to be held among
the drivers on Sunday, October 27, and placed a copy in
each driver's mailbox at Roebuck. The note stated that the
meeting was for drivers only and stated that any questions
concerning the meeting should be directed to Lawson or to
driver Wayne Keltron. At the meeting attended by approxi-
mately 15 drivers, a number of concerns regarding pay and
benefits and working conditions were discussed and at
Lawson's suggestion the drivers agreed to limit their com-
plaints to matters which were of common concern to a sig-
nificant number of employees for presentation to Laidlaw's
management. Lawson took notes durimg the meeting and the
drivers narrowed their complaints to a list of 17. Lawson
typed a letter to James Griffin, the director of the East Coast
transportation group. The letter stated it was from the Roe-
buck Laidlaw drivers and set out an attached list of the 17
complaints and requested a response by November 15 and
suggested a group meeting with the drivers and management.
The letter which was unsigned was placed on Griffin's desk
by Lawson on October 29 in Griffin's absence. In response
to the letter, a meeting was held between management and
the drivers in mid-November attended by 12 to 15 drivers
and 4 to 5 members of management including Griffin, Roe-
buck Terminal Manager Bonnie Blackwell, Roebuck Oper-
ations Manager Ann Jeffords, Dispatcher Ailene Yarborough,
and also Purchasing Agent Frank Bright from Laidlaw's
headquarters in Columbia, South Carolina. In addition a rep-
resentative from the Caterpillar Company was present assome of the complaints had been about new trucks recently
purchased from Caterpillar. At the start of the meeting Grif-
fin announced that the Caterpillar representative was going to
discuss the trucks and that he was going to show a film.
Lawson testified at the hearing that he stood up and stated
that he was the spokesman for the drivers and that they were
on their own time and did not want to hear this but wanted
to discuss the 17 complaints the drivers had turned in to
management but that other drivers stated they wanted to lis-
ten and the meeting proceeded with the presentation by the
Caterpillar representative and then continued with discussion
of the complaints with Lawson and other drivers partici-
pating therein. James Griffin, the director of the East Coast
transporation group, testified that at this meeting Lawson
stood up and said, ``We didn't come here to talk about those
damn trucks. We're here, and I'm the spokesman, and we're
here to talk about our concerns on pay and some other
issues.'' Griffin testified further that Lawson then said, ``If
that's what you're going to talk about, we'll just get up and
leave now.'' Lawson then started to walk out but truckdriver
Ed Dennis said, ``[Y]ou're not speaking for me.'' Other driv-
ers nodded in agreement with Dennis and Griffin asked
Lawson ``Chester, let's go through this meeting and address
all these concerns.'' Griffin testified that the meeting then
went forward. I credit Griffin's version as the more accurate
as to what Lawson said at the meeting although there is no
significant diffference between his testimony and that of
Lawson concerning this. The foregoing account of this meet-
ing was essentially corroborated by truckdriver Dennis, Ter-
minal Manager Bonnie Blackwell, and Operations ManagerAnn Jeffords who also testified at the hearing and I creditit.Subsequently another meeting was held by Laidlaw's man-agement with the drivers in mid-December to discuss a pay
proposal made to the drivers by management. The drivers
were dissatisfied with the new pay proposal which had beenpresented to them on November 21 as they contended it
would result in lower earnings. On January 6 or 7, 1992,
Lawson put a letter on Griffin's desk which he had typed
with the drivers' response to the proposal which was dis-
cussed at the drivers' meeting of November 21. In the letter
the drivers expressed their opposition to the pay proposal as
well as addressing other matters with which they were dissat-
isfied and were requesting be changed and or improvements
be made.Lawson testified that in February or March 1992 Griffincalled him into his office and in the presence of Bonnie
Blackwell told him that he had his letter. Lawson told Griffin
that it was not his letter but rather was the drivers' letter.
Griffin then told him that the drivers' response was being re-
viewed and the drivers ``shouldn't be having these meetings
and that the Company would not put up with union activ-
ity.'' Lawson told Griffin that union activity was not men-
tioned in any of the drivers' meetings and was not part of
their plan but that they wanted to bring the matter to the
Company's attention to try to resolve it. Griffin and
Blackwell both denied that Griffin made any comment to
Lawson about a union. I credit Lawson in this regard.Lawson testified further that although in the past years thathe had been employed prior to 1992, the employees had re-
ceived a general wage increase around the first of April,
none was received in April 1992. In June 1992 Respondent's
vice president of human relations, Robert Arquilla, told Grif-
fin to call a meeting of the drivers concerning pay and other
issues and to make it mandatory to ensure that all the drivers
would be there. The meeting was conducted by Arquilla and
was also attended by Mike Faucette to whom Griffin reports.
Arquilla and Faucette maintain their offices at the Respond-
ent's headquarters in Columbia, South Carolina. Prior to this
meeting according to the testimony of Griffin, Blackwell,
and Jeffords, whom I credit in this regard, Arquilla informed
them that he would ask them to leave shortly after the start
of the meeting so that the drivers could raise any complaints
and discuss any areas of concern without fear of retaliation
by members of local management and they did so after the
start of the meeting. Prior to this meeting Griffin had called
the drivers in and talked with them individually. Griffin also
talked to Lawson prior to this meeting and told him that he
had not been aware that the drivers were disgruntled. At the
meeting, Vice President of Human Relations Robert Arquilla
spoke and said that they were going to discuss the matters
raised by the drivers. Lawson testified that he spoke up and
said that some of the drivers did not feel free to talk because
of fear of retaliation and according to Lawson Arquilla asked
the members of the Roebuck terminal management (Griffin,
Blackwell, and Jeffords) to leave which they did. The em-
ployees then discussed various matters which had been in-
cluded in the prior meetings such as the trucks, pay, and sick
leave. Lawson did most of the talking among the drivers
prompting Arquilla to ask that Lawson let the other drivers
talk. Lawson told Arquilla that the drivers had met outside
before the meeting and had agreed to let Lawson speak for 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
them. After this discussion the local management membersreturned to the meeting and then Griffin discussed these
items. There was substantial discussion concerning the issue
of receiving pay for periods when drivers were required to
wait at other facilities to be loaded by the shipper. The dis-
cussion became involved and at one point when Griffin was
explaining the Company's position Lawson contended that itwas not fair and Griffin told him to sit down and shut up
as he was confusing the issue. The meeting ended at that
point. Lawson testified that none of the other drivers had
been talking. This was disputed by Griffin, Blackwell, and
Jeffords who testified that other drivers had also participated
in the discussion. Truckdriver Roy Brown testified that
Lawson had served as the spokesman for the drivers in the
past but at the meeting conducted by Arquilla there was no
specified spokesman and four or five of the drivers did a
good deal of talking. I find the foregoing evidence dem-
onstrates that Lawson acted as a spokesman for the drivers
a significant amount of the time at the various meetings at-
tended by the drivers. There were no further meetings. How-
ever, on September 15, 1992, Griffin issued a memorandum
addressing the issues that had been discussed in the drivers'
meeting after receiving answers to the questions raised at the
June meeting from Arquilla and Faucette.Lawson was suspended for 3 days commencing October 1,1992, by Griffin assertedly for his conduct in connection
with his pickup of a load of hazardous waste at a naval base
where he alledgely arrived late, then refused initially to drive
up a narrow road, and contended that the truck would not
fit, failed to help in the loading process by checking the load
as the drivers are required to do, and then consumed food
in a hazardous waste area shortly prior to an expected visit
by a naval official which could have led to sanctions includ-
ing the loss of the contract that GS had with the United
States Government.The incident giving rise to the suspension occured in con-nection with a pickup in Groton, Connecticut. Mark Helm,
the transportation manager for GS, testified that GS is a divi-
sion of Laidlaw Environmental Services which handles mili-
tary waste removal from all over the country and abroad. TG
is a separate entity and acts as a subcontractor for GS in the
transportation of hazardous waste. Helm has the responsi-
bility for managing the movement of government waste
throughout the United States utilizing approximately 400 to
500 trucks which are obtained by contracting with various
companies including TG to supply the trucks and the drivers
to haul the hazardous waste. Helm's office is in Saukville,
Wisconsin. GS is not required to use TG to transport the
waste. The decision is based on competitive bidding although
they try to use TG but it is not mandatory that they do so.
GS receives $48±$50 million of revenue from government
contracts which accounts for about 20 percent of Laidlaw's
total revenues. On September 21, 1992, Helm received a
telephone call from from David Ward, a contract manager
for GS in Groton, Connecticut, where GS has a contract to
pick up waste at the United States Coast Guard Academy.
GS had contracted with TG and a truck had been dispatched
to pick up waste at the Coast Guard facility. Ward informed
him that the TG truck had not shown up as scheduled at 8
a.m., and they were looking for it. GS has a field manager
who works onsite to do the labeling, the handling of con-
tainers (drums), and to assist in the loading of trucks for theremoval of waste off the sites. The truck was scheduled forseveral pickups in the Groton, Connecticut area, including
the Naval Sub Base and the Coast Guard Academy. After
Ward's call, Helm called the dispatcher to find out if the
truckdriver had called in with any problems. About a half
hour later he received another call from Ward who said he
had found the truck at the Naval Sub Base and had directed
him to the Coast Guard Academy but that the driver
(Lawson) had said that this was where he had made the pick-
up last year. Ward told Lawson that their procedures had
changed and that GS had made the pickup before and di-
rected Lawson to proceed to the Coast Guard Academy.
Lawson said he could not drive the truck into that location
as it was too narrow. Ward told him that other trucks had
been able to do so and convinced him to proceed with the
pickup. Helm testified further that the next day he received
another telephone call from Ward who was complaining
about additional problems with Lawson. Helm told Ward to
write him a letter and he would petition TG not to send
Lawson back to any more government contracts. Ward com-
plied with this request and his letter states as follows:15 September 1992At 8:20 a.m. I had to run an errand on the sub-marine base in Groton, CT. As I passed the officer'sclub I saw a Laidlaw semi in the parking lot. [The
truck was scheduled to be at the Coast Guard Academy
in New London at 8 a.m.]. I pulled in to tell the driver,
Chester Lawson, that he was at the wrong location. He
then told me that he knew he was at the wrong location
and there was no way he could get his semi into the
waste storage area at the USCGA. I explained to Ches-
ter that other transporters had picked up at the location
with no difficulty. We agreed that he would go over
and at least try. I was not along for the rest of the day,
but the two other stops scheduled that day did not hap-
pen. The chemist in charge of the shipment explained
that the driver was not helpfull [sic], and could have
even been a hinderance. It was agreed upon that I
would go along the next day to ensure that we made
the one stop scheduled that day after we made the other
two we missed the day before. The chemist had ar-
rangements to meet Chester the next morning at a local
hotel at 7:00 a.m.16 September 1992The next morning we had a five minute delay in get-ting out of the office. As we neared the hotel I tried
to raise Chester on the C.B. radio-previous times when
we were meeting drivers at hotels or truck stops, the
drivers are in the trucks with the engine running when
we get there. We were unable to raise Chester on the
radio.Pulling into the parking lot I could not see the driverin the cab. I went into the restaurant to see if he was
getting coffee. I did not see Chester and the cashier did
not remember seeing a person who fit his descriptionAs we were going back out to the parking lot wecame upon Chester, suit cases in tow, coming into the
lobby to check out (the time now is about 7:10).After we find Chester he has to make entries in logbooks etc. We leave about 7:20. 409LAIDLAW ENVIRONMENTAL SERVICESAt our first pickup Chester spent 15±20 minutes inthe truck doing nothing.On the way to the second pickup for the day Chestercomes over the radio stating that he knows where we
are going and that there was no way he could get his
truck to that location. I again explain to Chester that it
has been over a year since he has been to these sites,
that since that time, we have been into this site also
with other transporters with no difficulty getting the
tractor trailers in. Chester agrees to give it a try.When we get to the site there is some delay waitingon a government representative. We are parked in front
of a diner I suggest that we go inside to get a cup of
coffee and a biscuit (it should be noted this is still the
morning and breakfast items are already made and on
the counter) Chester orders a hamburger and french
fries which will have to be cooked. In all fairness Ches-
ter stopped eating when the gov't rep showed up, but
by this time the contract office representativeÐmy cus-
tomerÐis beginning to become put out with the truck
driver's attitude.At the last pickup, the only one actually scheduledfor that day, we had to finish labeling the drums. In
cases like this, the truck drivers that we usually use will
load the truck as the drums are finished being marked.
Chester agreed to this and was actually being useful
until a female base employee arrived. She was at the
site because the Secretary of the Navy was due to visit
the site. As soon as she arrived there was no more as-
sistance from Chester. Now in no way was this lady an
official representative of the base who we were working
with.When we began loading the truck, I went and lookedfor Chester (it being the driver's job to inspect the ma-
terial going into the truck to verify the proper marking
and container, etc.). I located him outside of the storage
area. I whistle for his attention (it being some distance),
imdicate [sic] that we are loading the truck and that I
would like for him to be a part of this.It is at this point that Chester approaches the backof the truck with a candy bar and soft drink in hand.
I inform him that this being a hazardous waste storage
area, he could not have food & drink in the area and
that he would have to get rid of them. His response was
to state that he was getting rid of them as fast as he
could, at which point he shoves the candy bar in his
mouth and upturns the soft drink, finishing it.Preface: The CT contract is an all pounds contract,basically this means all items are weighed. There wasa need to double stack 12 drums. To alleviate driver
concerns, I instruct my chemist to have Chester place
the drums, to best distribute the weight (in light of axel
weights). After we are done, Chester states that he is
overweight. I explain to him that all the drums were
weighed and that we loaded 29,000 pounds, a perfectly
legal truck. Chester then states that he will be over-
weight on his axels. It is quite late by this time and the
base scales are closed. I explain that there is a truck
stop 7 exits to the north that may have a set of scales
where he could check his axels. I then give Chester my
home phone number, with the explanation that if he isover on the axel I would come out and help him movedrums.Around 8 pm Chester calls stating that there are noscales at the truck stop and that his dispatch said we
have to find him a set of scales or they will bill us an-
other nights demurrage. I tell Chester that untill [sic]
morning, I knew no place for him to weigh. Chester
then informs me that if I agree to pay any fines levied
due to being overweight, he would go ahead and give
the state station a try. I explain that I could not agree
to that as it would be wrong. I then explain that the
weight station to the south that he is concerned about,
has not been open since I moved to CT in May. I asked
him to get on the C.B. and find out (from another truck
coming from the south) if that station were open or
closed. If they were closed, to go to the truck stop
south of there where we both knew there was a set of
scales. If he was over on an axel there, I would still
come and move drums with him. If the station was (not
sic) open, to call me and I would get him weighed at
the base that morning.I believed there was no danger of the load being inviolation. If I believed there could have been the
chance of being in violation, I would have never let
him leave the base until the problem was corrected.SignedDavid A. WardContract ManagerHelm testified that he wrote to Griffin requesting the removalof Lawson as a driver from GS pickups of hazardous waste.
The letter is as follows:To:Jim Griffin
FromMark Helm

Location:Saukville, WI

Subject:Request driver removed from Governmental
Service pickupsDate:September 21, 1992
John Miklich said I should notify you of a problemwe had with one of your drivers the other day. I'm re-
questing his removal from picking up Governmental
Services loads in the future. It started September 15,
1992 when Chester Lawson (truck P873) showed up at
the wrong pickup point approximately 20 minutes late.
It was just dumb luck our contract manager saw him
at the Naval sub base instead of the U.S. Coast Guard
academy.Chester became argumentative with our people andstated that last year this is where he came to pick up
the Coast Guard material and that there was no way he
could do the pickup at the Coast Guard Academy. The
spot is tight but it has been done several times by other
transporters. This uncooperative attitude delayed the
pickup even further, forcing the remaining two pickups
to be made the next day.The next day the same attitude was carried over.When loading the truck, Chester was everywhere but
loading the van. Our people were instructed that a driv-
er might not have to help becuase [sic] of hours, but
he still is to supervise the loading of his vehicle. Ches- 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ter was also eating food while the truck was being load-ed. He was asked to get rid of the food and his re-
sponse was I'm eating as fast as I can.Only a short time after the food incident which vio-lates company policy, the secretary of the Navy came
through on a site visit. He was introduced to Chester.
This would have been quite embarrassing if Chester
was found to be eating on the worksite at that time.I am aware there are two sides to each story and thiswas the version given ato [sic] me by our contract man-
ager with the request Chester does not return to his
contract.This information is for your review.After the receipt of this information Griffin contacted VicePresident of Human Relations Arquilla and expressed his ini-
tial opinion that Lawson's conduct as set out in the letters
of Ward and Helm warranted discharge. Arquilla agreed but
Griffin told him he would talk to Ward and Helm to discuss
what had occurred. After checking with them and discussing
the matter with Blackwell and Jeffords he decided that a 3-
day suspension would be appropriate. This had been rec-
ommended by Jeffords who expressed the opinion that tardi-
ness was not one of Lawson's problems. Griffin again dis-
cussed the matter with Arquilla and told him that after look-
ing into the matter he thought a 3-day suspension was appro-
priate as there was evidence that Lawson did help and he be-
lieved that some of the lack of cooperation and attitude prob-
lems may have been the result of a misunderstanding by
Ward as Lawson was given to good natured humor which
may have not have been well received by Ward. He made
the decision to suspend knowing that continuing to employ
Lawson would result in scheduling problems as GS regulary
used 12 to 15 trucks. Arquilla agreed with the decision to
suspend Lawson. Subsequently on October 12, 1992, Griffin
and Blackwell and Jeffords met with Lawson and he was
suspended for 3 days retroactive to commence on October 1,
1992. At that meeting Lawson took exception to the suspen-
sion as unwarranted and wanted to contact Ward but Griffin
refused to let him do so as Lawson admitted he was eating
in a hazardous waste area which is a violation of goverment
regulations and company rules. At one point the meeting be-
came confrontational as Lawson yelled, according to the tes-
timony of Griffin, Blackwell, and Jeffords whom I credit in
this regard. Lawson testified that at one point Griffin came
from around his desk and bumped him. Griffin denies bump-
ing him but admits coming around his desk and telling
Lawson to stop yelling or to leave and to get Mark Ashton,
the safety officer, to explain to Lawson the serious nature of
eating in a designated hazardous waste area which could re-
sult in the ingestion of hazardous waste or fumes. Blackwell
and Jeffords testified they did not see Griffin bump Lawson.
Whether or not Griffin bumped Lawson it is obvious that the
situation was tense. Griffin testified that he then called
Arquilla on the speaker phone and told him that Lawson was
refusing to accept the suspension and was insisting on con-
tacting the customer who had complained about him and that
there was no point to this as Lawson had admitted that he
had eaten food in a hazardous area. Arquilla told Lawson he
agreed with Griffin and that Lawson should accept it and get
on with his job according to the testimony of Griffin,
Blackwell, and Lawson whom I credit in this regard. Lawsontestified that he was told to accept the suspension and notto worry about it as he had no previous customer complaints.
I credit the testimony of Griffin, Blackwell, and Jeffords who
testified that Lawson was not told anything to the effect that
the suspension was of no moment. Griffin testified further
that he subsequently told Lawson that if he ever yelled at
him like that again he would be fired. I credit this testimonyalso.Lawson's suspension notice was issued by Jeffords on Oc-tober 5, 1992, and made effective for 3 days beginning
Thursday, October 1 through Monday, October 5, 1992, and
lists eating on the base in Connecticut and inappropriate atti-
tude toward the customer including argumentative remarks as
the reasons therefor. The notice states in pertinent part that
the offenses of eating on the base and inappropriate attitude
and remarks would normally have resulted in termination,
but that based on his response a less severe punishment of
suspension was imposed. It further states, ``Although you ad-
mittedly are guilty of eating on base and joking responses
which may have been misunderstood, it is apparent that you
tried to provide assistance during the loading process.''On October 22, 1992, Lawson was assigned to pick up andtransport a load of 37 drums of paint related material, a
flammable liquid containing Methel Ethyl Ketone, Touluene,
and Methanol. This was a hazardous waste product to be
transported from Van Waters & Rogers Inc. in Chattanooga,
Tennessee, to Thermal Oxidation Corporation (TOC) another
unit of Laidlaw which receives and processes hazardous
waste at their facility in Roebuck, South Carolina. The gener-
ator of the waste was Munekata of Dalton, Georgia, and it
had been initially picked up by Van Waters & Rogers Inc.
which acts as a broker for various companies who generate
hazardous waste. As a truckdriver for Laidlaw, Lawson had
the responsibility for inspecting the drums containing the
hazardous waste to ensure that they were in good condition
for safe shipping and were not leaking and that all the waste
was contained in the drums to be shipped as it is a violation
of Department of Transportation rules and regulations as well
as Laidlaw's rules and regulations to ship hazardous waste
which is not properly contained to ensure that hazardous
waste is not spilled along the roads and highways traveled
by the trucks transporting the hazardous waste. In this in-
stance Lawson called TG and spoke to Jeffords and informed
her that the letter of certification necessary to ship the waste
had been left behind in Dalton, Georgia, when the shipment
had been picked up by Van Waters & Rogers from
Munekata, the generator of the waste. The paperwork was
not necessary to permit Laidlaw to transport the waste but
would have prevented the ultimate disposal facility from
being able to receive the load. Lawson offered to and was
permitted to pick up the paperwork from Munekata as Dal-
ton, Georgia, was on the way back to his destination at Roe-
buck, South Carolina. At the time of his conversation with
Jeffords, she inquired as to the condition of the drums and
Lawson told her that they had to be cleaned off to put the
labels on but had been cleaned off. Lawson proceeded and
transported the load to TOC at Roebuck and arrived in the
early morning hours of October 23 and left the load at the
dock. When the trailer was opened in late afternoon of Mon-
day, October 26, it was discovered that 34 of the 37 drums
contained solified waste on them which made them unfit for
shipment. The record is replete with evidence that the drums 411LAIDLAW ENVIRONMENTAL SERVICEShad an accumulation of waste on them as borne out by thetestimony of Calvin Ray Hendrix, the TOC container man-
ager supervisor who personally observed the accumulation of
waste on the drums when the back doors of Lawson's truck
were opened on October 26 and the testimony of David
DeSha, the environmental manager who testified that on Oc-
tober 26 he received a telephone call from Chris Crisp, theenvironmental technician in the compliance department in-
forming him that a load of unacceptable drums of hazardous
waste had been delivered to the TOC facility. DeSha directed
Crisp to video tape and photograph the drums and Crisp
video taped and photographed only those drums he observed
when the truck was initially opened but he visually observed
the remainder of the drums. Crisp testified he observed both
dry and damp residue on the drums and that the dry sub-
stance appeared gray in color and the damp substance ap-
peared black in color. Crisp testified that in his 8 years as
an inspector he had never observed drums with so much res-
idue on almost the entire load as occurred here. Moreover,
DeSha testified that the authorization number on the drums
was the same one on the authorization request form and on
the hazardous waste manifest. DeSha informed Griffin that it
would be necessary to clean the drums as they could not be
accepted as they were not in containment and could not be
shipped back to Van Waters & Rogers as they were unsafe
for shipping for shipment. Accordingly, Hendrix and two of
his assistants cleaned the drums with scrapers, wire brushes,
and a chemical solution, a process that took the three men
3-1/2 hours. I credit the foregoing testimony of Hendrix,
Crisp, and DeSha and find that the drums delivered by
Lawson contained accumulated hazardous waste on them. I
further find that this accumulation of hazardous waste was in
violation of Federal and state regulations and Laidlaw's
rules. Jeffords testified that she questioned Lawson about this
when she talked to him on October 27 and asked him if he
had observed any material on the drums and that Lawson
told her that he had examined the drums at Chattanooga and
had observed that the drums were dirty on the tops and sides
but believed them to be covered with dirt rather than haz-
ardous waste from the drums. On November 9, 1992, Re-
spondent terminated Lawson for transporting hazardous
waste in an unsafe mannner and for continued performance
problems and for his attitude. On that date Lawson was
called into the office and was terminated by Blackwell in the
presence of Jeffords and Griffin. There was very little discus-
sion at this meeeting. Lawson was handed his termination
notice and asked to sign it which he did.The General Counsel contends that Lawson was suspendedand terminated because he engaged in protected concerted
activities on behalf of himself and his fellow truckdrivers
concerning wages and conditions of employment as set out
above and that he incurred the displeasure of Respondent and
its management and in support thereof cites the meetings and
the threat made by Griffin that the Respondent would not
stand for it if the drivers attempted to organize a union. The
General Counsel also relies on the timing of the suspension
incident which commenced with a pickup on September 15,
and the issuance of the memorandum of September 15 by
Griffin addressing the concerns of the drivers expressed at
the June meeting.The Respondent contends that Lawson's engagement inprotected activities as a spokesman was insignificant and nogreater than that of other employees who expressed them-selves freely about their complaints and problems. Rather,
the Respondent contends that Lawson was suspended for se-
rious performance problems and attitude problems that con-
tinued throughout his tenure. The Respondent produced nu-
merous verbal warnings issued to Lawson for not filling out
his log book and other paperwork, for staying in motels
without permission instead of sleeping in the sleeper in his
truck, exceeding the alloted time of 3 minutes per day for
personal phone calls made with the Respondent's credit card,
among others. The Respondent contends that Lawson was a
capable employee who basically wanted to do things his way
and would not follow rules. Respondent contends as sup-
ported by the testimony of Griffin, Blackwell, and Jeffords
that the suspension and termination were fully justified and
were not motivated by any animus against Lawson because
of his engagement in protected activities. These witnesses
testified that there was no prior case when a driver had ac-
cepted and transported a load of hazardous waste which was
not contained within the drums and that this could have sub-
jected the Respondent to fines and possible loss of their li-
cense to transport hazardous waste. Griffin also testified that
since 1987 there have been four other drivers terminated for
various serious rule violations without having received prior
verbal warnings. One driver unhooked his tractor from a
tanker and abandoned the load and vandals opened the valve
to the tanker and the load was spilled out. Another driver be-
came ``involved in drinking and all and had some problems
with the law'' while on an overnight trip necessitating that
another driver be sent to retrieve his truck. Another driver
refused to stay overnight at an out of town location when his
load was not ready. Another driver took his truck home rath-
er than return it to the Respondent's truck yard.AnalysisI find that the General Counsel has failed to establish aprima facie case of a violation of the Act. Although I find
that the Respondent clearly did have knowledge that Lawson
had emerged as a spokesman for the drivers concerning their
wages and working conditions and I find that Griffin madethe threat in January to Lawson that the Respondent would
not stand for the employees attempting to organize a union
and that the employees should not be having any more meet-
ings among themselves and that Griffin showed his dis-
pleasure when he told Lawson to shut up at the June meet-
ing, I find that the January threat was remote in time to the
suspension and discharge in this case and I do not regard the
comments by Griffin in the June meeting to be any more
than an expression of his annoyance with Lawson's contin-
ued discussion of one of several matters discussed during the
meeting. With respect to the suspension and the discharge
themselves I do not find them to be other than discipline
warranted by the serious nature of the offenses. There was
no evidence that either incident was in any way a setup on
Respondent's part or that the Respondent was seizing on
them to use as an excuse for getting rid of Lawson. Rather,
the imposition of the suspension appeared consistent with a
desire to retain Lawson as an employee particularly since his
removal from the GS work was going to cause a scheduling
problem. Moreover, I find that the transportation of the ex-
posed hazardous waste was a serious matter caused by
Lawson's failure to carefully inspect the load and exposed 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.the public to the waste as it traveled down the highway andcould have exposed the Respondent to serious consequences
such as fines or loss of their license to transport hazardous
waste. I thus find there was no evidence that the suspension
and discharge were pretextual or that there was any evidence
of disparite treatment. Assuming arguendo that a prima facie
case was established, I find it has been rebutted by the pre-
ponderance of the evidence as I find that Lawson was sus-
pended and discharged for legitimate business reasons and
would have been suspended and discharged even in the ab-
sence of Lawson's engagement in any protected activities.
Wright Line, 251 NLRB 1083 (1980), enfd. on other grounds662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982); Roure Bertrand Dupont, Inc., 271 NLRB 443 (1984);NLRB v. Transportation Management Corp., 462 U.S. 393(1983).CONCLUSIONSOF
LAW1. Laidlaw Environmental Services is an employer withinthe meaning of Section 2(6) and (7) of the Act.2. The Respondent did not violate the Act by its suspen-sion and discharge of Chester Lawson.Accordingly, on these findings of fact and conclusions oflaw and on the entire record, I issue the following rec-
ommended1ORDERThe complaint is dismissed in its entirety.